


110 HR 3775 : Industrial Energy Efficiency Research

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 3775
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 23, 2007
			Received; read twice and referred to the Committee on
			 Energy and Natural Resources
		
		AN ACT
		To support research and development of new
		  industrial processes and technologies that optimize energy efficiency and
		  environmental performance, utilize diverse sources of energy, and increase
		  economic competitiveness.
	
	
		1.Short titleThis Act may be cited as the
			 Industrial Energy Efficiency Research
			 and Development Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)According to the
			 Energy Information Administration’s 2006 Annual Energy Review, the industrial
			 sector in 2006 accounted for more energy use (32 percent) than the residential
			 (21 percent), commercial (18 percent), or transportation sector (29
			 percent).
			(2)The primary energy intensive industries
			 vital to maintaining our country’s infrastructure and economic and national
			 security include steel, chemicals, metal casting, forest products, glass,
			 aluminum, petroleum refining, and mining, as well as other energy intensive
			 manufacturers.
			(3)The Department of Energy has demonstrated
			 the success of public-private partnerships with these industries resulting in
			 research, development, and deployment of new energy efficient technologies
			 which reduce emissions and improve manufacturing competitiveness.
			(4)Innovations in
			 manufacturing processes within these industries may be translated into
			 efficiency improvements in buildings, transportation, and other economic
			 sectors that depend upon these industries.
			(5)While past
			 public-private partnerships have resulted in significant energy efficiency
			 improvements in manufacturing processes, there is a need for new technologies
			 to achieve continual energy efficiency improvements.
			(6)Innovations made
			 in the last few decades assisted the United States in remaining competitive in
			 the global market. Continued innovation in the areas of energy efficiency and
			 feedstock diversification are necessary to enable the United States to maintain
			 a competitive edge.
			(7)The Department of
			 Energy should continue collaborative efforts with industry, particularly the
			 manufacturing sector, to broaden and accelerate the high-risk research and
			 development of new manufacturing processes that optimize energy efficiency and
			 utilize diverse sources of energy.
			(8)These partnerships support critical
			 research and development capabilities at universities and other research
			 institutions while training future generations of engineers in critical areas
			 of energy systems and efficient industrial process technologies for our
			 domestic industries.
			3.Industrial
			 technologies program
			(a)In
			 generalThe Secretary of
			 Energy (in this Act referred to as the Secretary) shall
			 establish a program, in cooperation with energy-intensive industries, trade and
			 industry research collaborations representing such industries, and institutions
			 of higher education—
				(1)to conduct energy research, development,
			 demonstration, and commercial application activities with respect to new
			 industrial and commercial processes, technologies, and methods to—
					(A)achieve
			 substantial improvements in energy efficiency; and
					(B)enhance the
			 economic competitiveness of the United States industrial sector; and
					(2)to conduct
			 environmental research and development with respect to new industrial and
			 commercial processes, technologies, and methods to achieve environmental
			 performance improvements such as waste reduction, emissions reductions, and
			 more efficient water use.
				(b)Program
			 ActivitiesResearch, development, demonstration, and commercial
			 application activities under this section may include—
				(1)activities to
			 support the development and use of technologies and processes that improve the
			 quality and quantity of feedstocks recovered or recycled from process and waste
			 streams;
				(2)research to meet
			 manufacturing feedstock requirements with alternative resources;
				(3)research to
			 develop and demonstrate technologies and processes that utilize alternative
			 energy sources to supply heat, power, and new feedstocks for energy-intensive
			 industries;
				(4)research to
			 achieve energy efficiency in steam, power, control system, and process heat
			 technologies, and in other manufacturing processes; and
				(5)a
			 program to fund research, development, and demonstration relating to inventors’
			 and small companies’ technology proposals, based on energy savings potential,
			 commercial viability, and technical merit.
				(c)Competitive
			 awardsAll awards under this section shall be made on a
			 competitive, merit-reviewed basis.
			(d)Coordination and
			 nonduplicationThe Secretary
			 shall, coordinate efforts under this section with other programs of the
			 Department and other Federal agencies, to avoid duplication of effort.
			(e)Annual
			 reportNot later than 1 year
			 after the date of enactment of this Act, and once every 2 years thereafter, the
			 Secretary shall submit to the Congress a report on the activities conducted
			 pursuant to this Act, including—
				(1)a description of the activities used to
			 facilitate cooperation with energy-intensive industries, universities, and
			 other participants in the program; and
				(2)a description of ongoing projects and new
			 projects initiated, and the anticipated energy savings associated with
			 achievement of each project’s goals.
				4.University-based
			 industrial research and assessment centersTo strengthen the program under section 3,
			 the Secretary shall provide funding to university-based industrial research and
			 assessment centers, whose purpose shall be—
			(1)to identify opportunities for optimizing
			 energy efficiency and environmental performance;
			(2)to promote
			 application of emerging concepts and technologies in small and medium-sized
			 manufacturers;
			(3)to promote the research and development for
			 usage of alternative energy sources to supply heat, power, and new feedstocks
			 for energy intensive industries;
			(4)to coordinate with
			 appropriate State research offices, and provide a clearinghouse for industrial
			 process and energy efficiency technical assistance resources; and
			(5)to coordinate with
			 State-accredited technical training centers and community colleges, while
			 ensuring appropriate services to all regions of the United States.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this Act
			 $150,000,000 for each of the fiscal years 2009 through 2013.
		
	
		
			Passed the House of
			 Representatives October 22, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
